       Case 1:19-cv-06228-AJN-KHP Document 45 Filed 04/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   4/30/20




  Efrain Tarax Tarax, et al.,

                         Plaintiffs,                                             19-cv-6228 (AJN)

                 –v–                                                                  ORDER

  Blossom West Inc., et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

       A post-discovery status matter conference is currently scheduled for May 1, 2020. On

April 15, 2020, the Court ordered the parties to submit a joint letter seven days in advance of that

conference, or on April 24, 2020. Dkt. No. 44. The parties failed to submit this letter.

       The parties are ordered to submit a status letter no later than May 7, 2020. The post-

discovery status conference in this matter is hereby adjourned to May 22, 2020 at 3:45 P.M.

       SO ORDERED.

 Dated: April 30, 2020
        New York, New York
                                                  ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                     1
